El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
*462La apelación en este caso se lia interpuesto contra la reso-lución de la corte inferior aprobando un memorandum de costas, en el que se incluye una partida de $200 por honora-rios de abogados. Los hechos pueden brevemente referirse como sigue:
Los apelantes, Belaval y Vizcarrondo, por su propio de-recho y en representación de sus respectivas esposas enta-blaron un pleito en la Corte de Distrito de San Juan, contra la Fajardo Sugar Growers’ Association, reclamando el pago de la suma de $10,000 correspondiente a un plazo del canon dé la finca denominada “Aurora” situada en la jurisdicción de Fajardo.
La demandada formuló excepción previa a dicha demanda alegando que la demanda no exponía hechos suficientes para determinar una causa de acción. Habiendo sido declarada con lugar dicha excepción previa, se dictó sentencia a favor de la demandada en noviembre de 1910 imponiendo las costas a los demandantes, contra cuya sentencia se interpuso recurso de apelación y fue confirmada por la Corte Suprema de Puerto Pico. Posteriormente la demandada oportunamente presentó un memorandum de costas ascendente a la suma de $300.70 por honorarios de abogados y costas de secretaría. Este memorandum de costas fue jurado ante notario por el abogado de la demandada, y la declaración jurada que acom-pañaba al mismo dejaba de especificar que el notario cono-ciera personalmente al abogado que hizo el juramento.
El demandante formuló a su debido tiempo su excepción previa a este memorandum de costas, alegando en primer tér-mino, que la sentencia no era definitiva por haberse inter-puesto recurso de apelación contra la misma; y en segundo lugar, que la suma de $300 que se había incluido como honora-rios de abogados era excesiva.
Después de confirmarse la sentencia por la Corte Suprema se discutió esta objeción que se formuló al memorandum de costas y al celebrarse la vista el abogado del demandante alegó, que la declaración jurada que acompañaba a dicho *463memorandum era nula. La corte de distrito concedió per-miso para enmendar la declaración jurada, la que fue por consiguiente enmendada por el mismo notario ante quien se prestó, mediante una declaración jurada ante el secretario de la corte de distrito, en la que el notario afirmó que cuando preparó la declaración jurada para dicho memorandum de costas él conocía personalmente al abogado que la firmó. No existe variación alguna en la declaración jurada del abogado ni tampoco en el memorandum de costas.
Los apelantes fundan su apelación en cuatro señalamientos de error, los cuales pueden copiarse literalmente como sigue:
Io. La corte inferior cometió un grave error al conceder permiso para enmendar la certificación hecha por el notario al juramento, en su resolución de 21 de noviembre de 1911, siendo dicha resolución una de aquellas contra las cuales se ha interpuesto recurso de apelación, en el presente caso, por ser contraria a la ley y a la jurisprudencia aplicable al mismo.
■2o. La corte inferior cometió asimismo un grave error al admitir las enmiendas hechas a la certificación del notario con respecto al juramento en la forma en que realmente se llevó a cabo y por la persona que lo hizo.
3o. La corte inferior igualmente cometió error al permitir la enmienda sin conceder un tiempo razonable a los deman-dantes para que alegaran lo que fuera conveniente a sus derechos.
4. Y finalmente, la corte inferior también cometió un error en conceder al abogado de la demandada la suma de $200 como honorarios en su resolución de 28 de diciembre de 1911, que es la otra contra la cual se ha interpuesto apelación por no estar la misma sostenida por la prueba.
La cuestión principal promovida en estos señalamientos • de error se refiere a la enmienda hecha a la declaración jurada contenida en el memorandum de costas que presentó la de-mandada. Debe notarse que la enmienda hecha por el no-tario, con permiso de la corte al juramento, no afectaba los méritos del caso en manera alguna, pues sólo se refería a la *464forma en que se expresaba que el notario conocía personal-mente al declarante para cumplir con los requisitos del esta-tuto.
La cuestión referente a la concesión de tales enmiendas está encomendada exclusivamente a la discreción de la corte sentenciadora, y a no ser que se demuestre • que ba habido abu,so de esta discreción legal del que resulte una injusticia para la parte que se queje del mismo, la resolución de la corte sentenciadora no será modificada. (Palmer & Rey v. Barclay, 92 Cal., 201; Burns v. Superior Court 140 Cal., 5; Gorba v. Dobner, 90 Cal., 338.)
Nuestro estatuto — artículo 140 del Código de Enjuicia-miento Civil — autoriza la concesión de enmiendas- en bien de la justicia, no solamente en las alegaciones sino en los proce-dimientos, corrigiéndose los errores. La cuestión relativa a si es necesario notificarse a la parte contraria depende de la naturaleza del asunto y de las circunstancias que rodean al mismo; y la parte que alegue que no se le ha hecho tal noti-ficación debe probar que se le ha ocasionado algún perjuicio por tal motivo. En este caso resulta claro que tal notificación no' era necesaria y el hecho de que no se hiciera no fué en manera alguna perjudicial a los apelantes.
Debe observarse que el artículo 68 de la Ley de Práctica de California es idéntico al artículo 473 del Código de Enjui-ciamiento Civil de ese Estado, el cual ha sido reproducido en nuestro Código de Enjuiciamiento Civil en el artículo 140. Por consiguiente los casos de California que han sido citados con respecto a la interpretación que ha de darse a dicho artí-culo son de singular aplicación. (Véanse los casos de Palace Hotel Co. v. Smith, 134 Cal., 381; Melde v. Reynolds, 129 Cal., 308; Roland v. Kreyenhagen, 18 Cal., 455; Brackett v. Banegas, 99 Cal., 625.)
Los casos de Galindo v. Roach, 130 Cal., 389, y Widel v. Herman, 59 Cal., 507, que han sido citados por los apelantes y en los que los hechos no son semejantes, no son de aplica-ción al caso de autos. La enmienda de este affidavit en el *465particular donde aparecía el defecto, estaba perfectamente de acuerdo con la práctica general americana y se hizo en bien de la justicia y en debida forma. (2 Cyc., 31 y 34, y casos allí citados.)
T en cuanto al cuarto error alegado, que la suma de hono-rarios que se concedieron, o sea la de $200 no estaba justifi-cada por la prueba, estamos convencidos de que dicho error1 no fue debidamente tomado. Existe prueba para que se declare con lugar la concesión hecha, y según los autos tene-mos motivos para creer que es razonable.
Por tanto hay razones suficientes para confirmar la sen-tencia dictada por la corte sentenciadora al aprobar este memorandum de costas.

Confirmada.

Jueces concurrentes: Sres. Presidente. Plernández y Asociados Wolf, del Toro y Aldrey.